Case 3:19-cv-00074-KRG-KAP Document 6 Filed 05/16/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANTA

AUBURN COLETTE SCHWARTZ,

Plaintiff, :
Vv. : Case No. 3:19-cv-74-KRG-KAP
PRESIDENT DONALD TRUMP, et al.,
Defendants

Memorandum Order, and Report and Recommendation

Order

Plaintiff appears to be a pretrial detainee in the
Bedford County Prison and her complaint is subject to the Prison
Litigation Reform Act. She filed a complaint in the Eastern
District of Pennsylvania alleging that on February 23, 2019 she was
kidnapped on the orders of President Trump and placed in the
Bedford County Prison. Musicians Jay-Z and Beyonce and former
President Obama are named as some of the defendants too, although
their roles are at best obscure. Plaintiff seeks injunctive relief,
primarily release from detention. Because Bedford County is in the
Western District of Pennsylvania, the United States District Court
for the Eastern District of Pennsylvania sent the matter here.

The motion to proceed in forma pauperis, ECF no. 1, is
denied for failure to comply with the Prison Litigation Reform Act,
which requires a copy of the inmate account statement. The motion
gives no relevant financial information, and it seems that

plaintiff has used the form simply as additional writing paper for
Case 3:19-cv-00074-KRG-KAP Document 6 Filed 05/16/19 Page 2 of 5

her complaint (for example, where utility expenses should be listed
plaintiff writes “Donald Trump get the death penalty please”).

The Clerk shall mark this matter administratively closed
(that is not a dismissal) until the filing fee is paid or plaintiff
submits a motion to proceed in forma pauperis with an inmate
account statement. The Clerk shall re-open the matter upon receipt
of the filing fee or a motion to proceed in forma pauperis with an
inmate account statement.

The Clerk shall add the solicitor for the Bedford County
Prison to the docket for purposes of notice only.
Recommendation

The complaint should be dismissed for failure to
prosecute if plaintiff does not make arrangements to pay the filing
fee, and if she does it should be dismissed as frivolous.
Report

In cases in which the plaintiff is proceeding in forma
pauperis, 28 U.S.C.§ 1915(e) (2) commands:
(2) Notwithstanding any filing fee, or any portion thereof, that
may have been paid, the court shall dismiss the case at any time
if the court determines that--
(A) the allegation of poverty is untrue; or
(B) the action or appeal--
(i) is frivolous or malicious;
(ii) fails to state a claim on which relief may be granted; or
(

iii) seeks monetary relief against a defendant who is immune from
such relief.
Case 3:19-cv-00074-KRG-KAP Document 6 Filed 05/16/19 Page 3 of 5

Even if plaintiff is not proceeding in forma pauperis,
28 U.S.C.§ 1915A is applicable to this matter, and it commands
that:
(a) Screening.--The court shall review, before docketing, if
feasible or, in any event, as soon as practicable after docketing,
a complaint in a civil action in which a prisoner seeks redress
from a governmental entity or officer or employee of a governmental
entity.
(bo) Grounds for dismissal.--On review, the court shall identify
cognizable claims or dismiss the complaint, or any portion of the
complaint, if the complaint--
(1) is frivolous, malicious, or fails to state a claim upon which
relief may be granted; or
(2) seeks monetary relief from a defendant who is immune from such
relief.
Regardless of plaintiff’s pro se status, the court is not required
to heed fantastic and delusional aliegations of fact, Caesar v.
Megamillion Biggame Lottery, 193 Fed.Appx. 119, 120-21 (3d
Cir.2006) (affirming ‘judgment dismissing complaint alleging
conspiracy to steal winning lottery tickets, citing Denton v.
Hernandez, 504 U.S. 25, 33 (1992)), cert. denied, 549 U.S. 1180
(2007), mor to indulge frivolous or malicious litigation.
Malicious, as used in 28 U.S.C.8 1915(e) (2) (B) (i), includes not
only complaints filed with ill will or spite, but also complaints

filed with a lack of reasonable belief in the propriety of the

action, or for an extraneous improper purpose, Lippay v. Christos
Case 3:19-cv-00074-KRG-KAP Document 6 Filed 05/16/19 Page 4of5

996 F.2d 1490, 1502 (3d Cir.1993), such as an attempt to harm
another. Andrews v. King, 398 F.3d 1113, 1121 (9th Cir.2005).

Plaintiff is clearly unhappy with being in prison but her
complaint states no claim about prison conditions that would
satisfy Fed.R.Civ.P. 8, and for that matter states no claim that
would justify ordering a response if the complaint were treated as
a habeas corpus petition. As the Supreme Court held in Ashcroft v.
Igbal, 556 U.S. 662, 678-79 (2009):

First, the tenet that a court must accept as true all of the
allegations contained in a complaint is inapplicable to legal
conclusions. Threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not suffice.
Id., at 555, 127 $.Ct. 1955 (Although for the purposes of a motion
to dismiss we must take all of the factual allegations in the
complaint as true, we “are not bound to accept as true a legal
conclusion couched as a factual allegation” (internal quotation
marks omitted)). ... Second, only a complaint that states a
plausible claim for relief survives a motion to dismiss. Id., at
556, 127 §.ct. 1955. Determining whether a complaint states a
plausible claim for relief will, as the Court of Appeals observed,
be a context-specific task that requires the reviewing court to
draw on its judicial experience and common sense. 490 F.3d, at 157-
158. But where the well-pleaded facts do not permit the court to
infer more than the mere possibility of misconduct, the complaint
has alleged-but it has not “show[n]”-“that the pleader is entitled
to relief.” Fed. Rule Civ. Proc. 8(a)(2). (my emphasis)

To borrow a figure used by Judges Aldisert and McKee of the Court
of Appeals, the duty to screen complaints that the PLRA imposes
does not require a court to comb through the elephant droppings of

an obviously frivolous pleading in search of the seeds of a
Case 3:19-cv-00074-KRG-KAP Document 6 Filed 05/16/19 Page 5of5

legitimate complaint. See United States v. Carrion-Soto, 493 Fed.
Appx. 340, 343 (3d Cir.2012) (Judge McKee, citing his concurrence
in Pontarelli v. U.S. Dep't of the Treasury, 285 F.3d 216, 238 (3d
Cir.2002), quoting Judge Aldisert in United States v. Gibbs, 813
F.2d 596, 603 (3d Cir.1987).

The Court of Appeals, e.g. Grayson v. Mayview State
Hospital, 293 F.3d 103 (3d Cir.2002), directs district courts to
allow plaintiffs in civil rights cases leave to amend unless that
amendment is “futile” or “inequitable.” Amendment is inequitable.
If plaintiff has a genuine complaint, she should start from
scratch. Allowing iterative amendments of this complaint to pare
away the nonsensical part only wastes the court’s time.

Pursuant to 28 U.S.C.§ 636(b) (1), the plaintiff is given
notice that she has fourteen days to file written objections to
this Report and Recommendation, providing that she first has paid
the filing fee or filed a valid in forma pauperis motion.

pave: Yo Ma 20M) WOU

Keith A. Pesto,
United States Magistrate Judge

Notice to counsel of record by ECF and by U.S. Mail to:

Auburn Colette Schwartz, No.19644
Bedford County Prison

425 Imlertown Road

Bedford, PA 15522
